Title: Enclosure: Invoice to Robert Cary & Company, 20 July 1767
From: Washington, George
To: Robert Cary & Company



20th July 1767

Invoice of Goods to be sent by Robert Cary Esqr. & Co. for the uses of George Washington—Potomack River—Virginia—Vizt
6 Strong & Secret padlocks—middle size 1 Steel Slay—proper for Weaving Sale Cloth No. 3 1 pr Weavers pickers 1 pr Ditto Shears 4 pr Clothiers Cards 6 pr Course Wool Do 4 frying Panns—viz.—2 large—1 middle Size—& 1 very small 2 Iron Skillets—1 to hold 2 Quarts—the other 3 Quarts 1 Hunting Horn 12 pr Dog Couples 2 lb. best knitting Needles sorted—not to be made of Brass 6 pr best Sheep Shears 6 best brass Cocks—common Size 4 best Carpenters broad Axes 4 Ditto Ditto Adzes 6 Do Do Clow Hammers 6 Do Do large & strg Compasses 6 two feet Rules 6 knots of Chalk line
1 Sett of Iron Scures for Cooking 1 Larding Pin for Do 1 Glaziers best Diamond wt. the point Md. 6 M common brass Nails 1 Sett of pinking Irons 1 Tap borer 2 large Funnels 6 Quart Tinn Canns 1 Small Coffee Pot of block Tinn 2 Chocolate Do of Do 1 large the other small 1 Dozn Tinn Sheets 200 Needles proper for Workg × Stitch 100 fathom of Deep-Sea Line 6 Cords of Drum Line 70 Yds Russia Sheetg @ 1/6 white 2 ps. Russia Drab for Drill 200 Ells of Rolls @ 4d. 1 piece of Buckram 1 dozn fine Cambk Pockt Handfs of the Chinese sort at abt 3/6 2 best 8/4 flanders Bed Ticks with Boulsters & Pillows 2 large Mattrasses
6 lb. best Green Tea 3 lb. Do Hyson Do 3 lb. best flour of Mustard 25 lb. Jordon Almonds 10 loaves dble refind Sugar 10 Do single Do 1 Jarr best new Raisons 1 Do Do Do Currts ½ Gallon fine Sallid Oyl 4 Quart bottles of Capers 4 Do Do best french Olives 50 W best white Bisquet 3 dble Gloucester

Cheeses abt 60 lb. 1 Cheshire Do abt 40 1 Groce best bottled Porter 2 best Launcets in one case 6 Common Do each in sepe & Commn 25 lb. Antimony 10 lb. flour of Sulpher 2 Oz. Honey Water 3 Quarts Spirit of Turpentine 2 lb. best Jesuits Bark powdered 3 Oz. of Rhubarb Do, & put into a bottle 1 pint Spirit of Hartshorn 6 Oz. Do of Lavender 6 Do Do Nitre 1 lb. Blistering Plaister 4 Oz. Tincture of Castor 8 Do Balsam Capivi ¼ lb. Termerick
 2 lb. french Indigo (or Spanish if better for dying[)] 6 lb. of Braziel for Do 10/ worth of gold leaf 10 lb. finest green Paint g[roun]d in Oil 3 fine painters Brushes 3 dozn pr plaid Hose No. 3 3 dozn pr Do Do No. 4 2 best white Woolen Cirsingles 3 Cruppers for Mens Saddles 1 ps. best Sattin Ribbon for the Hair ¼ lb. Cloth colourd Sewg Silk 2 Oz. black Do Do 2 lb. whited brown thread 4 Oz. 6d. Do 4 Oz. 8d. Do 4 Oz. 12d. Do 4 Oz. 2/ Do 3 Oz. blew Coventry thread 1 Oz. vert do 6 pieces of Bobbin 6 Do beggars Tape ½ Groce Collr Laces 12 ps. Stay Tape
3 Quire large Elephant Paper 6 dozn Packs Harry Cards 1 handsome Pocket Book (pretty large ⟨for⟩ a Man) contg Scisrs Tweezrs &ca not to exd ⟨mutilated⟩ Introduction to Trade & business, or the Youn⟨g⟩ Merchts & Tradesmans Mag[azin]e by Wm M⟨cmutilated⟩ The 7th Volume of Museum Rusticum if ⟨mutilated⟩ be published
6 pr Womans fine Cotton Hose 6 pr Do Do thread Do 6 pr Mens large Spun Silk Do 3 p⟨r⟩ to be ribd & not to exd 5/ pr p[ai]r 6 pr Do Do W. thread Do not to ex⟨mutilated⟩ 2 pr Stitchd Topd buck Gloves for a large hand (Mens) 1 pr Stoutest Buck Breeches of Susanna Coleman (pr Meas[ur]e sent) if the last be lost 4 Mens Castor Hatts @ 5/ 1 do best Beaver 12 groce best Corks 25 lb. best Battle powder 25 lb. Do FF Ditto 150 lb. drop Shott No. 2 150 lb. large Bristol blew 25 lb. very small Mould Shott 6 blew & white Stone Chamber Potts 3 pint stone Mugs 6 Qu[ar]t Do Do 3 Pottle Do Do 100 Squares best window Glass 11 by 9 15 lb. Putty 20 lb. of the best kind of Turnep Seed ½ Bushel of Rape Seed 1 dozn Hair Sifters
of Mr Didsbury pr Letter—1 pr dble Campaign Boots 1 pr Do Do Shoes 1 pr strg Calfskin Slippers 6 pr bla: Callima Pumps Wns.

1 Great Coat &ca pr Lettr to Mr Lawrence
to be bought of Mrs Shelbury—1 Handsome Minionet Cap propr to wear with a Sacque & Coat by a person abt 35 yrs of Age—Not to be a fly Cap nor to exceed a Guinea 1 Do propr to wear with a Night Gown by Do & to cost only 15/ 4 yds fine Min[ione]t Lace @ 6/ for an Apn 4 dble Muslin Hand. wt. borders @ 4/ 1 Black Barcel[on]a Handkerchf 12 yds fashe trimg for a white Silk 6 Skeleton Wires 12 ps. fine french Tape 1 ps. fine Kenting @ 50/ 2 ps. Hanover Lace @ 3d. 8 yds blew 3d. Ribbon 8 Do Green 3d. Do 8 Do Laylock Do
2 Trunks exactly of the following Dimns—one of them two feet 6 Inchs long—1 foot wide—& 10 Inchs deep—The other to be 2 feet 6 Inches long—18 Inchs wide—& of the same depth—Both to be made of Sealskin or strong Leather, to have strg Locks, be well secured with Straps, brass Plates, & Nails & GW markd in the middle—to have Oil Cloth Covers.

Go: Washington

